Citation Nr: 0924892	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection is 
warranted.    

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the hips, and if so, whether service 
connection is warranted.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
deviated septum, and if so, whether service connection is 
warranted.  
 
4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disorder, and if so whether service connection is 
warranted.  

5.  Entitlement to service connection for a right leg 
disorder.  

6.  Entitlement to service connection for a right wrist 
disorder.  

7.  Entitlement to service connection for vestibular 
dysfunction, to include tinnitus.  

8.  Entitlement to service connection for a skeletal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 
1953 to December 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low 
back disorder, osteoarthritis of the hips, a left leg 
disorder, a right leg disorder, a right wrist disorder, 
vestibular dysfunction to include tinnitus, and a deviated 
septum are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder, 
osteoarthritis of the hips, a left leg injury, and a deviated 
septum in June 1966.  The Veteran was informed of this 
decision in July 1966.  He did not appeal.  

2.  The evidence submitted subsequent to the July 1966 
determination relates to an unestablished fact necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.  

3.  The Veteran does not have a diagnosed skeletal disorder.  


CONCLUSIONS OF LAW

1.  The June 1966 RO decision that denied service connection 
for a low back disorder, osteoarthritis of the hips, a left 
leg injury, and a deviated septum is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claims for service connection for a low back disorder, 
osteoarthritis of the hips, a left leg injury, and a deviated 
septum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  

3.  The criteria for service connection a skeletal disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  


Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

As to the claims to reopen, since the Board has determined 
below that new and material evidence has been received, as to 
those issues, the claims have been granted.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

In this case, as to the issue of entitlement to service 
connection for a skeletal disorder, he RO sent the Veteran 
notice letters in February 2006 and in June 2006.  These 
letters informed the Veteran of the evidence required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  It included the criteria for 
establishing service connection.  The Veteran was also 
notified of the appropriate disability rating and effective 
date of any grant of service connection in the June 2006 
letter.  Accordingly, the duty to notify has been fulfilled.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, the RO obtained the Veteran's service treatment 
records, private treatment records, and VA treatment records.  
While he was not afforded a VA examination, a remand to 
obtain one is not necessary.  As discussed in more detail 
below, given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, and no evidence of 
the disorder currently as well as no competent evidence of a 
nexus between service and the Veteran's claim, a remand for a 
VA examination would unduly delay resolution.  VA has 
satisfied its assistance duties.

New and Material Evidence 

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

The RO denied the Veteran's claims for service connection for 
a low back disorder, osteoarthritis of the hips, a deviated 
septum, and a left leg injury in June 1966.  The Veteran was 
informed of this decision in July 1966.  He did not appeal.  
The June 1966 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R § 20.1103 (2008).  

The evidence of record at the time of the June 1966 RO 
determination included the Veteran's service treatment 
records, and a VA examination report of May 1966.    

The service treatment records showed no complaints, findings, 
or treatment for a back disorder or a hip disorder.  The 
service treatment records showed that the Veteran was treated 
for an injury to his left leg on a bayonet course in April 
1953.  On separation examination in December 1954, a deviated 
septum was noted.  

The May 1966 VA examination report showed that the Veteran 
had a lumbosacral strain and osteoarthritis of the hips.  No 
left leg disorder was noted.  Examination of the nose was 
normal.  

The RO denied the claim for service connection in June 1966, 
noting that except for the left leg injury, the service 
treatment records were negative concerning the disabilities 
at issue.  The RO found the left leg injury to be acute in 
nature with no residuals, and that osteoarthritis of the hips 
was not shown within the one year presumptive period 
following discharge.  In the July 1966 notice letter, the 
Veteran was told that his claim was denied and the reasons 
for the denial.  

In April 1990, the Veteran requested his claims be reopened.  
In an October 1990 letter, he was informed that he had to 
submit new and material evidence to reopen his claims.  The 
Veteran did not respond to the request for evidence, and the 
April 1990 claim was abandoned.  See 38 C.F.R. § 3.158.  

In January 2006, the Veteran again requested that his claims 
be reopened.  Evidence submitted since the October 1990 
decision consists of VA outpatient treatment records dated in 
2006, private records dated from 1988 to 2006, and lay 
statements submitted by the Veteran and his former spouses.  

As to the low back disorder, the VA records show continuing 
complaints of low back pain (see e.g., record of January 
2006, and July 2006).  This evidence is not new and material 
as to this issue since a low back disorder was of record at 
the time of the previous denials.  As to the bilateral hip 
disorder, and the left leg disorder, the VA records do not 
address these disabilities.  The private records document 
treatment for back complaints with laboratory findings of 
facet arthropathy of the L5-S1 in September 1988, lumbar disc 
degeneration in November 1989, degenerative subligamentous 
disc herniations at the L5/S1 and L4-5 on MRI in March 1991, 
disc bulges of the lumbar spine on CT in December 2002, 
January 2003, October 2004 and July 2006.  A July 2006 
private consultation report shows the Veteran with low back 
pain radiating into the right lower extremity.  His history 
included having a laminectomy in 1991.  The pertinent 
impressions were, lumbar pain with right lower extremity 
radiculopathy; status post lumbar decompressive lamtinectomy 
at L4 through L5-S1; and residual spinal stenosis of mild to 
moderate degree ranging from L1 through L3-4 and foraminal 
stenosis at L4-L5 and L5-S1.  Private records show that in 
September 1988, a radiographic report showed the hips to have 
no gross abnormality.  The private records do not address a 
left leg disorder.  

While this evidence is new, it is cumulative and not material 
since it references current findings relating to the low 
back, and the hips.  However there are lay statements from 
the Veteran's former spouses which are new and material as to 
the issues of service connection for a low back disorder, a 
bilateral hip disorder, and a left leg disorder.  The 
Veteran's first wife submitted a statement received in July 
2006 in which she reported that she was engaged to the 
Veteran in 1953 when he was drafted into the Army.  She 
reported that the Veteran called her and told her that he 
fell during basic training injuring his back and was taken to 
a hospital.  She further reported that they were married a 
few months after his discharge and that he had to leave the 
job to which he had returned because the standing caused pain 
in his back, hips and leg.  She reported that he had 
continuing problems since that time.  His second wife 
reported in March 2006 that since knowing the Veteran from 
1974, marrying him in 1981 and being divorced from him in 
2005, he has had problems with his back, and pain in his 
legs.  

As to the issues of service connection for a low back 
disorder, osteoarthritis of the hips and a left leg disorder, 
the lay statements are new and material.  The evidence tends 
to show that the Veteran had complaints regarding these 
disorders in service and from service discharge until 
currently.  As to a deviated septum, this was not shown on VA 
examination in 1966.  The Veteran has stated that he had 
surgery on his nose in 1992, but that those records are not 
available.  He stated that he cannot breathe properly.  The 
evidence submitted by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  Therefore, the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

Service Connection for a Skeletal Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In January 2006, the Veteran submitted a claim for "skeletal 
symptom."  He claims that this disability is due to a fall 
sustained during service.  In June 2006, the RO asked that he 
clarify the skeletal condition that he was claiming, but he 
did not respond.  

As a layperson, the Veteran is not competent to diagnose a 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The Board has reviewed the evidence of 
record, including the service treatment records, VA records 
dated in 2006, private records from 1988 to 2006, and the VA 
examination report of May 1966.   None the evidence reviewed 
relates to a skeletal disorder.  A nuclear medicine bone scan 
in August 2002 showed degenerative changes of the lumbar 
spine and minimal increased uptake at the sternomanubrial 
junction consistent with mild degenerative chance.  A 
generalized skeletal disorder was not diagnosed.

The Veteran has not identified the "skeletal disorder" that 
he is claiming, nor has he complained of a continuity of 
symptomatology since service.  There is no competent medical 
evidence of record showing that he has a skeletal disorder.  
The existence of the disability for which service connection 
is sought is the cornerstone of a service connection claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   The Board 
finds that the preponderance of the evidence is against the 
claim.  The evidence in this case is not so evenly balanced 
so as to allow for application of the benefit of the doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107 (West 2002). Accordingly, the Veteran's claim for 
service connection for a skeletal disorder is denied.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a low back disorder is 
reopened. 

New and material evidence has been received, and the claim of 
entitlement to service connection for osteoarthritis of the 
hips is reopened. 

New and material evidence has been received, and the claim of 
entitlement to service connection for a left leg disorder is 
reopened. 

New and material evidence has been received, and the claim of 
entitlement to service connection for a deviated septum is 
reopened. 

Service connection for a skeletal disorder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran claims that he has a low back disorder, a right 
wrist disorder, a bilateral leg disorder, and a bilateral hip 
disorder due to a fall he sustained during basic training.  
He reported that he fell off a log and that trying to break 
his fall, he hurt his wrists, and that he injured his back, 
hips and legs.  His service treatment records reflect that he 
was treated in April 1953 after he reported going over a 
bayonet course and fell off a log and hurt his left leg.  A 
former spouse has indicated that the Veteran had complaints 
of back, hip, and leg pain during service and from service 
discharge and thereafter.  His second spouse has noted that 
since 1974, the Veteran has had back pain with radiation into 
both legs as well as pain in his hands and wrists.  He has 
been diagnosed with a back disorder, right leg radiculopathy, 
a hip disorder, and a right wrist disorder.   A deviated 
septum was shown on separation examination in 1954, and the 
Veteran now reports that he has trouble breathing.  The 
Veteran has not been examined by VA to determine the nature 
and etiology of his claimed conditions. 

In July 2006, a private examiner, Dr. Silberfarb, offered a 
report concerning the Veteran's lumbar spine.  He noted that 
radiographic imaging of the hip, lumbar spine and pelvis were 
done and a separate report was dictated.  A copy of that 
report is not in the record. 

The Veteran seeks service connection for vestibular disorder 
claimed as tinnitus.  He argues that he has tinnitus due to 
firing 50 caliber machine guns and M-1 rifles, rocket 
launchers and hand grenades without ear protection during 
basic training.  He states that the tinnitus is affecting his 
equilibrium.  The record reflects that the Veteran received a 
March 2005 statement for treatment rendered in February 2005 
from the Otolaryngology and Facial Plastics Center, LLP, 
which included an endoscopy nasal diagnostic test, an 
otoacoustic emission test, an audiometric evaluation, a 
tympanometry and an acoustic reflex testing.  Reports of this 
treatment have not been requested by the RO. 

The Veteran's treatment records from Dr. Root; Dr. I. M. Bopp 
in Bronx, N.Y.; Dr. Thomas V. Tupper in New York, N.Y.; and 
Dr. Joseph C. Vetere in Bronx, N.Y. should also be obtained 
on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's treatment records from:  Dr. 
Root; Dr. I. M. Bopp in Bronx, N.Y., 
dated from 1962 forward; Dr. Thomas V. 
Tupper in New York, N.Y., dated from 1988 
forward; Dr. Joseph C. Vetere in Bronx, 
N.Y., dated from 1989 forward;
Dr. Silberfarb, regarding X-ray reports 
of the pelvis, hips and spine taken in 
July 2006; and from
Otolaryngology and Facial Plastics 
Center, LLP.  

2.  Thereafter, schedule the Veteran for 
VA orthopedic and ear nose and throat 
(ENT) examinations.  The claims file and 
a copy of this remand must be made 
available to the examiners for review and 
the examiners must indicate in the 
examination reports that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The orthopedic examiner should evaluate 
the Veteran's low back, hips, wrist, left 
leg, and right leg complaints.  The 
examiner should offer an opinion with 
complete rationale as to the etiology of 
each disorder diagnosed, to include 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any diagnosed disorder had its onset 
during service or is related to any in-
service disease or injury.  

The ENT examiner should examine the 
Veteran and indicate the nature of all 
disorders noted, including any deviated 
septum, vestibular disorder, and/or 
tinnitus.  The examiner should offer an 
opinion as to the etiology of any 
diagnosed disorder, to include whether it 
is at least as likely as not that the 
disorder had its onset during service or 
is related to any in-service disease or 
injury.  

Complete rationale for all opinions 
should be provided.  

3.  Finally, the claims should be 
readjudicated.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


